Citation Nr: 1203101	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a disability of the cervical spine to include as secondary to service-connected lumbar disc disease.

2.  Entitlement to service connection for migraine headache to include as secondary to service-connected lumbar disc disease.

3.  Entitlement to service connection for blurred vision to include as secondary to service-connected lumbar disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1986 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in September 2010, when it was remanded for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND 

On VA examination in February 2005, the VA examiner expressed an opinion on direct service connection, but not on secondary connection, that is, whether the claimed disabilities were either caused by or aggravated by the service-connected lumbar disc disease.  In September 2010, the Board remanded the claims for a VA medical opinion on aggravation.  On VA examination in October 2010, the VA examiner addressed the claim of service connection for a disability of the cervical spine, but not aggravation.  

As the VA examiner did not address the question of aggravation and did not address service connection for migraine and blurred vision, under Stegall v. West, 11 Vet. App. 268  (1998), a remand is necessary to ensure compliance with the Board's remand directive. 






Accordingly, the case is REMANDED for the following: 

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that a disability of the cervical spine was caused by or aggravated by the service-connected disability of the lumbar spine.

In this context, the term "aggravation" means a permanent increase in the cervical spine disability, that is, an irreversible worsening beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected disability of the lumbar spine. 

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate the disability of the cervical spine and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that migraine headache was caused by or aggravated by the service-connected disability of the lumbar spine.

In this context, the term "aggravation" means a permanent increase, that is, an irreversible worsening of migraine headache beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected disability of the lumbar spine. 

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate migraine headache and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 



3.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that blurred vision is caused by or aggravated by the service-connected disability of the lumbar spine.

In this context, the term "aggravation" means a permanent increase, that is, an irreversible worsening of blurred vision beyond the natural clinical course and character of the disability as contrasted to a temporary worsening of symptoms due to the service-connected disability of the lumbar spine. 

If however after a review of the record, an opinion cannot be provided without resort to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability, please identify the other potential etiologies, when the service-connected disability is not more likely than any other etiology to cause or to aggravate blurred vision and that an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.




4.  After the development requested above has been completed, adjudicate the claims.  If any benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2009). 








Department of Veterans Affairs


